Citation Nr: 1510261	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for residuals of a cerebrovascular accident. 

2.  Entitlement to a higher initial rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2014, the Veteran testified before the undersigned at a hearing at the RO.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

In June 2014, the Board remanded the matter for additional development.  

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).   
The Board directed the RO/AOJ to attempt to procure records from Dr. Y.  See Hearing Transcript p.13 (Virtual VA Entry April 16, 2014); June 2013 VA Form 21-4142 (VBMS Entry June 21, 2013).  No such attempt was made.  

Also, a VA examination was conducted in July 2014 pursuant to remand directives.  As for the service-connected cerebrovascular accident, the examiner found that the Veteran suffers from insomnia but did not indicate the severity of impairment or whether the impairment constitutes a distinct disability capable of being separately evaluated.  As for the service-connected  ischemic heart disease, the examiner did not conduct physical METs testing, and the interview-based METs results are inconsistent with the recent hearing testimony.  See Hearing Transcript, p. 6-7.  The lack of physical testing conducted at a prior VA examination in 2013 was discussed at the March 2014 hearing as a reason for new examination.  Hearing Transcript, p. 15-16.  The examiner also did not conduct the testing necessary to ascertain left ventricular dysfunction, as required for rating the Veteran's disability under the applicable diagnostic code.

The case is REMANDED for the following actions:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain the private treatment records of Dr. Y. (identified in March 2014 Hearing Testimony p.13 (Virtual VA Entry April 16, 2014); June 2013 VA Form 21-4142, (VBMS Entry June 21, 2013))

2.  After all available records have been associated with the claims file/e-folder, the RO should then take all indicated action to forward the claims folder/e-folder, to include a copy of this REMAND, to the VA examiner who prepared the July 2014 report for an addendum opinion concerning the service-connected cerebrovascular accident.  The examiner should note that the file was reviewed.  All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinbelow.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The examiner should respond to the following:

*Is the Veteran's insomnia a symptom consistent with his service-connected cerebrovascular accident and not more likely attributable to other disease or no disease?  If so, please indicate the severity of the impairment, and whether the impairment constitutes a distinct disability capable of being separately evaluated.  If this determination is not possible, the examiner should clearly state so and explain why. 

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After all available records have been associated with the claims file/e-folder, also arrange for the Veteran to undergo VA examination to address the severity and complications of the service-connected ischemic heart disease.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

In the absence of a medical reason for not performing a test, all indicated tests and studies, including an exercise stress test and testing of left ventricular dysfunction, should be accomplished and all clinical findings should be reported in detail.  In this regard, the examiner must state whether the condition is manifested by:

a.  More than one episode of acute congestive heart failure in the past year, or; 

b.  Workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; 

c.  Left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Then, review the medical examination reports to ensure they adequately respond to the above instructions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

5.  Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




